Citation Nr: 1630952	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  06-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent disabling for a cervical strain after June 2, 2008.

2. Entitlement to an initial rating in excess of 10 percent disabling for a lumbar strain with degenerative joint disease after June 2, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1993 to September 1999 and from February 2003 to December 2003. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2005 rating decision, which in part granted service connection for cervical and lumbar spine disorders and assigned initial noncompensable evaluations for these disorders.  In April 2007, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge.  The transcript is of record.

In November 2007 the Board remanded this matter for further development.   While this matter was pending on remand, the RO in an August 2009 rating decision, granted increased ratings of 10 percent each for the cervical spine and lumbar spine disabilities, each effective the December 24, 2003 date of initial entitlement.  

The Board decided in a March 2014 decision, the increased rating claims as staged from initial entitlement up to June 2, 2008.  The issues as indicated on the title page herein were remanded at that time.  In January 2016 the Board remanded this matter again for further development. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2016 the RO requested the Veteran be scheduled for thoracolumbar spine and cervical spine VA examinations.  The results of these examinations, if they were completed, have not been made a part of the record.  These VA examinations would be relevant to both initial increased rating claims on appeal.  On remand, the originating agency should associate the examination results with the claims file.

Ongoing medical records should also be obtained, including treatment records from Southern Arizona VA Healthcare System (to include Yuma Community Based Outpatient Clinic (CBOC)).  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including outstanding medical records from Southern Arizona VA Healthcare System (to include Yuma CBOC) which have not already been associated with the claims file.  

2. Associate the results of the examinations that were ordered in July 2016 with the claims file.  If the examinations were not conducted, it should be noted that the Veteran was notified of the examination and failed to report.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

